DETAILED ACTION

The following FINAL Office action is in response to Amendment
            filed on November 12, 2021 for application 16119750 .
	
Acknowledgements

Claims 1 and 3-11 are pending.
Claims 1 and 3-11 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

In response to Applicant’s arguments under 35 U.S.C. §103, Applicant argues that the prior art Kramer does not disclose “enabling miners to speculatively execute smart contracts in parallel using atomic transactions”, instead Kramer discloses a 
Applicant’s arguments are moot under new grounds of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Juels et al. (US 2017/0124535 A1) in view of KRAMER (US 2020/0204350 A1) in view of Nussbaum et al. (US 2009/0172306 A1) in further view Rossback et al. (US 8661449 B2)
Regarding Claim 1, Juels discloses an information processing system comprising:
a user device (Fig. 1 (102); ¶0013, ¶0015)
cryptocurrency vendor devices, each of the cryptocurrency vendor devices comprising processing devices of one or more cryptocurrency vendors that offers an amount of cryptocurrency for sale to a user of the user device (Fig. 1 (104); ¶0016)
blockchain processing devices, each of the blockchain processing devices comprising processing devices of one or more cryptocurrency miners that perform processing operations to maintain a public ledger in a form of a blockchain characterizing transactions involving a particular cryptocurrency (Fig. 1 (106); ¶0017)
a processing platform associated with a financial institution that provides payment mechanisms; (Fig. 1 (108); ¶0018, ¶0019)
and a network coupling the user device, cryptocurrency vendor devices, blockchain processing devices and the processing platform (Fig. 1 (110); ¶0127)
Juels does not disclose the blockchain processing devices enabling miners to speculatively execute smart contracts in parallel… to permit non-conflicting smart contracts to execute concurrently.
KRAMER however discloses the blockchain processing devices enabling miners to speculatively execute smart contracts in parallel… to permit non-conflicting smart contracts to execute concurrently (¶0342, ¶0345, ¶0348, ¶0349, ¶0373, ¶0388, ¶0389).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/method of Juels to include the blockchain processing devices enabling miners to speculatively execute smart contracts in parallel, as disclosed in KRAMER, in order to provide a method and apparatus that processes and transacts in smart contract transactions and implements state machines using such smart contract transactions (see KRAMER ¶0001).
Additionally, although the prior art cited above discloses "enabling miners to speculatively execute smart contracts in parallel", this limitation does not gain patentable weight because it is an apparatus claim and apparatus claims need to differentiate from the prior art in terms of structure, rather than function.  Since the prior art discloses the structure, it is only necessary to disclose that the prior art is “capable” of performing the function (see MPEP 2114).

The combination of Juels and KRAMER does not disclose using atomic transactions through hardware and/or software […].
Nussbaum however discloses using atomic transactions through hardware and/or software […] (¶0009, ¶0023, ¶0126, ¶0127).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/method of Juels and KRAMER and to include using atomic transactions through hardware and/or software […], as disclosed in Nussbaum, in order to allow programmers to write code that accesses and/or modifies multiple memory locations in a single atomic step, significantly reducing the difficulty of writing correct concurrent programs (see Nussbaum ¶0009).
The combination of Juels, KRAMER and Nussbaum does not disclose resolving data conflicts detected at run time by delaying or rolling back some conflicting invocations.
Rossback however discloses resolving data conflicts detected at run time by delaying or rolling back some conflicting invocations (Col. 1 lines 56-65, Col. 2 lines 4-20, Col. 6 lines 43-50, Col. 6 line 65-Col. 7 line 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/method of Juels, KRAMER and Nussbaum to include resolving data conflicts detected at run time by delaying or rolling back some conflicting invocations, as disclosed in Rossback, in order to perform computations on shared datasets in a distributed computing cluster using aggressive speculation to ensure that computations can be rolled-back when conflicts stemming from later-determined dependencies are detected (see Rossback Col. 1 line 51- Col. 2 line 3).

Regarding Claim 3, KRAMER discloses wherein enabling miners to speculatively execute smart contracts in parallel results in lower latency whenever the block's contracts lack data conflicts (¶0342, ¶0345, ¶0348, ¶0349, ¶0373, ¶0388, ¶0389).
Regarding Claim 4, Juels discloses wherein the miners are incentivized to include in each block an encoding of a serializable parallel schedule that produced the block (¶0054).
Regarding Claim 5, Juels discloses wherein the blockchain processing devices enable validators to convert a schedule into a deterministic, parallel fork-join program that allows the validators to validate the block in parallel (¶0054).
Regarding Claim 6, Juels discloses wherein the processing platform comprises:
 a registration front-end (Fig. 1 (112)); 
an authentication system (Fig. 1 (114));
an account-identity service system (Fig. 1 (116));
and a database that stores bindings between user identity information and respective cryptocurrency addresses for users of an address-based cryptocurrency (Fig. 1 (118); ¶0130-¶0134)

Regarding Claim 7, Juels discloses wherein the registration front-end comprises respective distinct sets of one or more web forms or other web pages accessible to the user device and the cryptocurrency vendor devices over the network (¶0030).
Regarding Claim 8, Juels discloses wherein the authentication system is configured to control access of the cryptocurrency users to cryptocurrency address registration functionality of the processing platform (¶0031).
Regarding Claim 9, Juels discloses wherein the account-identity service system is configured to utilize the stored user-address bindings of the database to respond to queries received from the cryptocurrency vendors (¶0032-¶0034).
Regarding Claim 10, Juels discloses wherein the processing platform comprises: a processor; a memory; and a network interface (Fig. 1 (108); ¶0022).
Regarding Claim 11, Juels discloses wherein the blockchain processing devices are permissioned blockchain processing devices (¶0014, ¶0017).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685